DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/15/2021.
Applicant's election with traverse of Group I, claims 1-8 & new claims 14-20 in the reply filed on 01/15/2021 is acknowledged.  The traversal is on the ground(s) that the ISA did not find unity to be lacking despite considering the same art, and further because the examiner has not shown a requisite search burden.  This is not found persuasive because firstly, given that this application is a 371 national stage application, the examiner is not required to show a serious search burden and is only required to show a lack of unity of invention. .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, in line 4, it is recited ‘coating by (co-)extrusion’. As currently recited, the ‘(co-)extrusion’ limitation seems to be optional. Or rather it is not exactly clear whether (co-)extrusion is required or is optional. For example, if it were intended to be required, then the limitation might reasonably recite co-extrusion, and would not include the ‘co-‘ in parenthesis. Thus, it is not immediately clear whether the ‘(co-)extrusion’ is meant to be optional or required. For examination purposes, the limitations of ‘(co-) is treated to be optional, and the limitation of ‘coating by (co-)extrusion’ is interpreted as ‘coating by extrusion or co-extrusion’.
Regarding claim 8, the limitations recite “wherein it comprises a prior surface treatment of the metallic substrate”. It is not clear what is exactly meant by a prior surface treatment. Prior to what? The way the claim is recited leaves it ambiguous as to when exactly the surface treatment is carried out and to which method step is it prior to. For examination purposes, the claims limitation is interpreted as “a surface treatment of the metallic substrate prior to coating step”.
Claims 2 & 20 recite the limitations of "the metal strip" & “said strip” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes “the metal strip” is interpreted as “the substrate” and “said strip” is interpreted as “said substrate”.
Claims 8 & 15 recite the limitation of “the metallic substrate” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the metallic substrate” is interpreted as the “aluminum alloy substrate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, & 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nummila (U.S PG Pub 20150079411 A1) and Levendusky et al (U.S Patent 5919517) and Sinsel et al (U.S PG Pub 20010009718 A1) and Kaufman - 'Introduction to Aluminum Alloys and Tempers' (see NPL attached) and Siemen et al (U.S PG Pub 20150202843 A1).
Regarding claim 1, Nummila is drawn to the art of an article comprising a substrate being a metal substrate and a polymer layer (PL) which is extrusion coated on the substrate, with the polymer layer comprising a polyolefin, a slip agent, and an anti-blocking agent (AB) (Abstract). Nummila discloses the metal substrate being an aluminum alloy with a thickness of 180 to 280 microns [0038], thus disclosing an overlapping and encompassing range with the instantly claimed range of thickness. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 
Nummila further discloses extrusion coating [0052-0055] an adhesive layer (AL) and a polymer layer (PL) on the substrate [0201-0203], i.e. coextruding the adhesion layer and polymer layer onto the substrate, given that Nummila discloses extrusion coating in a coating line of the aluminum sheet by a layer of composition, which includes the adhesion layer [0203], and this would mean that the adhesion layer and surface layer are extruded together or at the same time (i.e. co-extruded). Regardless, as noted above in the 35 U.S.C 112 rejections, the limitations of (co-)extrusion is interpreted as optional, and thus at the very least, Nummila discloses extrusion coating. 
The polymer layer is interpreted as the surface layer and comprises an AB agent and a slip agent and a polypropylene ([0202-0203]; [0042-0043]). Nummila discloses that the PL serves as the surface layer i.e. outermost layer of the article [0042]. Nummila also discloses that the substrate is extrusion coated on both sides [0039]. Nummila discloses the AL comprising a maleic acid anhydride grafted polypropylene [0045]. Nummila discloses the PL (surface layer) comprising a polypropylene [0024], an AB [0032], and a slip agent [0025-0030], with the slip agent being polysiloxane like a polydimethysiloxane [0030], and the AB being silica [0114-0116]. Nummila discloses the polyolefin of the surface layer being polypropylene ([0062]; [0075]; [0081-00082]; [0108]). Nummila further discloses that the extrusion coating takes place at a temperature between 240oC to 280oC ([0054]; [0203]) thus prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 
Further, Nummila discloses that the desired thickness of the adhesion layer and surface layer combined is about 11 microns, which falls within the instantly claimed range of thickness of adhesion and surface layer [0202]. 
Further, Nummila discloses that the COF (coefficient of friction) of the article (i.e. metalloplastic strip) is below 0.2 [0033], thus forming an overlapping range with the instantly claimed range of COF. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 
Nummila further discloses cooling the article after extrusion coating by passing through chill rolls [0203 & 0052]. Nummila has further disclosed the article/strip being used in rigid food packaging such as cans [0049]. 

Nummila has not explicitly disclosed the aluminum alloy being an AA3000 or AA5000 series alloy with temper of H19 or H39, however it is known to use such alloys in packaging as disclosed by Levendusky. Further, Nummila has not explicitly disclosed a step of calendaring (i.e. pressing or passing through rolls after extrusion) and has not disclosed a heat treatment (i.e. reheating or post heating step) of heating the article/strip at a temperature between 120oC to 160oC, however these steps are also known from Levendusky and Sinsel. 
Levendusky is also drawn to the art of extrusion coating both sides of a metal strip with thermoplastic coatings, wherein the coated metal strip is used for packaging, such as cans (Abstract). oC to 260oC as disclosed by Levendusky)  depending on a number of factors, particularly the polymer being applied to the strip (Column 2, lines 53-56). Thus, it is within the purview of an ordinarily skilled artisan to routinely optimize the preheat temperature based on the polymer being applied to the strip (MPEP 2144.05 (II)). 
Further, Levendusky discloses the metal strip being an aluminum alloy AA5042 or AA5182 or AA3004, in a temper of H19 or H39, with a thickness as instantly claimed (Column 4, lines 14-21). Further, Levendusky discloses that the thermoplastic coating can be polypropylene (Column 4, lines 38-43). Levendusky discloses an extrusion coating process (Figures 1, 3 & 11), wherein the metal strip is extrusion coated and then a calendaring (i.e. rolling/pressing) process takes place which allows pressing of the extrusion coating against the strip and adjustment of thickness (Column 3, lines 15-28; Columns 5-6, lines 54-67 & 1-25). 
Levendusky further discloses a reheating process after calendaring, wherein the coated strip is heated (undergoes a heat treatment) (Column 3, lines 29-43; Columns 6-7, lines 61-67 & 1-2). Further, Levendusky discloses that the temperature for the reheating step is dependent on the particular polymer material which is applied as the coating (Column 3, lines 36-40). Thus, it would be obvious to an ordinarily skilled artisan to routinely optimize the reheating temperature based on the polymer material being coated, to arrive at the instantly claimed temperature range of 120oC to 160oC (MPEP 2144.05 (II)). Further, Levendusky discloses that the coated strip is cooled in a water bath after the reheating step (Column 3, lines 60-65). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila, with the aluminum alloy being an AA3000 or AA5000 alloy with a H19 or H39 temper, given that such as alloy is commonly used for packaging such as cans as disclosed by Levendusky, and the courts have held that the combination of prior art elements according to known methods is likely to be 
Further, it would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila with the calendaring (rolling/pressing) step as disclosed by Levendusky, in order to reduce final thickness of the coating and to press and enhance adhesion of the polymer to metal (Column 5-6, lines 65-67 & 1-15).
Finally, it would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila, with step of heat treatment or reheating after extrusion and calendaring, as disclosed by Levendusky, to arrive at the instant invention, in order to uniformly heat the metal/plastic interface and consummate the bond of the plastic to the metal (Column 6, lines 61-67). Furthermore, with regards to the specific temperature of reheating/heat treatment, it would have been obvious to an ordinarily skilled artisan to have routinely optimized the temperature such that it is within the instantly claimed range, as Levendusky has disclosed that the desired reheating temperature is dependent on the particular polymer material being coated (Column 3, lines 36-39).
Generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144.05 II A.

In the event the applicant disagrees with regards to the explanation as pertaining to the temperature of heat treatment, it is known to perform heat treatment/reheating to a metal strip with polypropylene coating in a temperature range as instantly claimed, as disclosed by Sinsel.
Sinsel is also drawn to the art of extrusion coating a metal strip on both sides (Abstract) used in manufacture of cans [0028-0029]. Sinsel discloses extrusion coating a polypropylene coating on the metal strip [0011 & 0023], and then calendaring (rollers 36) (Figure 1) [0012 & 0024], after which the oF (129oC to 343oC) to 650oF [0012 & 0024], which allows for the coating to bond to the substrate and enhances surface finishing [0012 & 0024]. The temperature of reheating as disclosed by Sinsel forms an overlapping and encompassing range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). After the reheating step, the coated strip is quenched or cooled in a fluid/water bath [0025 & 0013].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila and Levendusky, with the reheating temperature being between the instantly claimed range, as disclosed by Sinsel, to arrive at the instant invention, in order to obtain enhanced surface finishing of the coating [0012] and develop final adhesion characteristics of the coating [0024].
Further, with regards to the obtained article/strip being a of temper H48 and a coefficient of friction of 0.06 or less, Nummila has disclosed the coefficient of friction being below 0.2, which forms an overlapping range (see above). Further, it is noted that Nummila as modified by Levendusky and Sinsel, disclose substantially the same or similar process of manufacturing a metalloplastic strip as the instant invention, and thus this would result in the same or similar claimed properties of H48 temper and COF less than 0.06. The burden is on the applicant to prove otherwise (In re Fitzgerald 205 USPQ594). In addition, the presently claimed properties would obviously have been present once the same or substantially the same product is provided by the same or substantially same method. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

In the event the applicant disagrees with the explanation as pertaining to the metalloplastic strip having H48 temper, it would have been obvious to have modified the metalloplastic strip to have H48 temper, in order to have the hardest temper and high tensile strength, as disclosed by Kaufman.

It would have been obvious to have modified the method of Nummila, Levendusky, and Sinsel, with the temper of the metalloplastic strip being H48, to arrive at the instant invention, in order to obtain an increase in tensile strength and to have the hardest temper, as disclosed by Kaufman.

Lastly, in the event the applicant disagrees with the interpretation of (co-)extrusion being optional, explicit prior art guidance is provided by Siemen, to coextrude an adhesion layer and surface layer.
Siemen is also drawn to the art of producing a coated aluminum strip wherein the coating is a thermoplastic polymer coating which is extrusion coated on the strip (Abstract). Siemen discloses the coating to be a polypropylene layer [0027] and also discloses an adhesion layer being coextruded with the polymer layer [0027]. In this instance the polypropylene layer is interpreted as the surface layer and the adhesion layer is interpreted as the instantly claimed adhesion layer. Siemen discloses that co-extrusion of the adhesion layer has multiple advantages, namely improving the adhesion characteristics of the surface layer to the aluminum strip [0014], and being a particularly economical method [0020] of producing the extrusion coating, since two working operations to apply the adhesion layer and the surface layer are not required [0014].


Regarding claim 2, Levendusky discloses a step of preheating prior to coating, wherein the metal strip is heated to a temperature (121oC to 260oC as disclosed by Levendusky) depending on a number of factors, particularly the polymer being applied to the strip (Column 2, lines 53-56). Given that Levendusky has disclosed that the temperature is dependent on a number of factors, and particularly the polymer being applied, it would then be within the purview and obvious to an ordinarily skilled artisan to modify/routinely optimize the preheating temperature to be within the instantly claimed range (MPEP 2144.05 (II)). 
Further, the temperature range as disclosed by Levendusky is very close to the instantly claimed range, and the courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila with the step of preheating at the instantly claimed temperature range as disclosed by Levendusky, to arrive at the instant invention, in order to enhance performance such as bonding (Column 2, lines 46-49). 
In the event the applicant disagrees with the explanation as pertaining to the preheating temperature, it is known to preheat or undergo heat treatment to the metal strip prior to coating, at a temperature range as instantly claimed, as disclosed by Siemen.
oC (i.e. heat treatment being performed prior to coating on the aluminum strip) [0031]. Siemen further discloses that an anodizing process can be carried out. Further the pickling process also serves as a chemical conversion process given that it forms a thin layer of aluminum oxide on the strip [0031]. Siemen discloses that an aluminum strip thus treated has adequate adhesion characteristic for the plastics material layer that is then extruded thereon [0032]. The heat treatment step of drying and activating a conversion layer on the aluminum strip serves as a preheating or heat treatment step for the aluminum strip, as it involves heating at approximately 80oC to 150oC, which forms an overlapping or encompassing range with the instantly claimed heat treatment temperature range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila, Levendusky and Sinsel, with the heat treatment step being performed at the instantly claimed temperatures, as disclosed by Siemen, to arrive at the instant invention, in order to obtain adequate adhesion characteristics for the aluminum strip.

Regarding claim 3, Levendusky has already disclosed the aluminum alloy being either AA3004 or AA5182 or AA5042 (see claim 1 rejection above).

Regarding claim 4, Nummila, has disclosed applying the PL layer (surface layer) to both sides of the substrate (see claim 1 rejection above) [0039].

Regarding claim 5, Nummila has already disclosed the Ab agent being silica (see claim 1 rejection above).

Regarding claim 6, Nummila has further disclosed the AB agent being silica in a weight composition of 0.5 to 10 wt.% of the surface layer composition [0116-0117].
 The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 7, Nummila has already disclosed the slip agent being a polysiloxane [0030] (see claim 1 rejection above).

Regarding claim 8, neither Nummila, Levendusky, nor Sinsel have explicitly disclosed surface treatment of the aluminum strip. This is known from Siemen.
Siemen is also drawn to the art of producing a coated aluminum strip wherein the coating is a thermoplastic polymer coating which is extrusion coated on the strip (Abstract). Siemen discloses the coating to be a polypropylene layer [0027] and also discloses an adhesion layer being coextruding with the polymer layer [0027]. Further Siemen discloses a degreasing (acidic degreasing) step prior to coating [0031]. Siemen discloses degreasing and then pickling in an acidic manner (i.e. acidic degreasing), and further discloses forming a conversion layer on the strip and then heating between 80-150oC (i.e. heat treatment being performed prior to coating on the aluminum strip) [0031]. Siemen further discloses that an anodizing process can be carried out. Further the pickling process also serves as a chemical conversion process given that it forms a thin layer of aluminum oxide on the strip [0031]. Siemen 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila, Levendusky and Sinsel, with the surface treatment step being performed prior to coating, as disclosed by Siemen, to arrive at the instant invention, in order to obtain adequate adhesion characteristics for the aluminum strip.

Regarding claim 14, Nummila has already disclosed the slip agent being polydimethylsiloxane [0030] (see claim 1 rejection above).

Regarding claim 15, neither Nummila, Levendusky, nor Sinsel have explicitly disclosed surface treatment of the aluminum strip. This is known from Siemen.
Siemen is also drawn to the art of producing a coated aluminum strip wherein the coating is a thermoplastic polymer coating which is extrusion coated on the strip (Abstract). Siemen discloses the coating to be a polypropylene layer [0027] and also discloses an adhesion layer being coextruding with the polymer layer [0027]. Further Siemen discloses a degreasing (acidic degreasing) step prior to coating [0031]. Siemen discloses degreasing and then pickling in an acidic manner (i.e. acidic degreasing), and further discloses forming a conversion layer on the strip and then heating between 80-150oC (i.e. heat treatment being performed prior to coating on the aluminum strip) [0031]. Siemen further discloses that an anodizing process can be carried out. 
Further the pickling process also serves as a chemical conversion process given that it forms a thin layer of aluminum oxide on the strip [0031]. Siemen discloses that an aluminum strip thus treated has adequate adhesion characteristic for the plastics material layer that is then extruded thereon [0032]. 


Regarding claim 16, Nummila as modified by Levendusky and Sinsel have already disclosed the instant limitations. Nummila discloses an aluminum substrate with thickness in the instantly claimed range (see claim 1 rejection above). Levendusky discloses both the aluminum substrate being AA3000 or AA5000 series alloy and having a thickness in the instantly claimed range (see claim 1 rejection above). The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 17, Nummila has disclosed the slip agent being present in a content of 0.05 to 8 wt.% of the composition of the surface layer [0160]. 
The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 18, Nummila as modified by Levendusky and Sinsel disclose the instant limitations. Sinsel has disclosed the heat treatment/reheating taking place in a temperature range that is overlapping and encompassing with the instant range (see claim 1 rejection above). The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 19, Nummila as modified by Levendusky and Sinsel discloses the instant limitations. Levendusky discloses cooling in a water bath (see claim 1 rejection above). Sinsel also discloses quenching or cooling in a water bath (see claim 1 rejection above) ([0013 & 0025] of Sinsel).
It would have been obvious to an ordinarily skilled artisan to have modified the method Nummila, with the step of cooling or quenching by immersing in a water bath, as disclosed by Sinsel, since as such cooling in a water bath is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). 

Regarding claim 20, Levendusky discloses a step of preheating prior to coating, wherein the metal strip is heated to a temperature (121oC to 260oC as disclosed by Levendusky) depending on a number of factors, particularly the polymer being applied to the strip (Column 2, lines 53-56). Given that Levendusky has disclosed that the temperature is dependent on a number of factors, and particularly the polymer being applied, it would then be within the purview and obvious to an ordinarily skilled artisan to modify/routinely optimize the preheating temperature to be within the instantly claimed range (MPEP 2144.05 (II)). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila with the step of preheating at the instantly claimed temperature range as disclosed by Levendusky, to arrive at the instant invention, in order to enhance performance such as bonding (Column 2, lines 46-49). 
In the event the applicant disagrees with the explanation as pertaining to the preheating temperature, it is known to preheat or undergo heat treatment to the metal strip prior to coating, at a temperature range as instantly claimed, as disclosed by Siemen.
oC (i.e. heat treatment being performed prior to coating on the aluminum strip) [0031]. Siemen further discloses that an anodizing process can be carried out. Further the pickling process also serves as a chemical conversion process given that it forms a thin layer of aluminum oxide on the strip [0031]. Siemen discloses that an aluminum strip thus treated has adequate adhesion characteristic for the plastics material layer that is then extruded thereon [0032]. The heat treatment step of drying and activating a conversion layer on the aluminum strip serves as a preheating or heat treatment step for the aluminum strip, as it involves heating at approximately 80oC to 150oC. The temperature range as disclosed by Siemen is very close to the instantly claimed range, and the courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila, Levendusky and Sinsel, with the heat treatment step being performed at the instantly claimed temperatures, as disclosed by Siemen, to arrive at the instant invention, in order to obtain adequate adhesion characteristics for the aluminum strip [0032].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 U.S Patent 5407702A (drawn also to a method coating an aluminum strip with polypropylene coatings).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712